Citation Nr: 1722641	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-21 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for fibromyalgia.

2.  Entitlement to an initial evaluation in excess of 20 percent for migraines.

3.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial evaluation in excess of 10 percent for hemorrhoids prior to March 1, 2013, and compensable rating from May 1, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to November 2010.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The rating decision granted service connection for fibromyalgia, migraines, GERD and hemorrhoids, and assigned the initial evaluations.  

In a March 2013 rating decision, the RO granted a temporary total evaluation for hemorrhoids, effective March 1, 2013, and a noncompensable rating effective May 1, 2013. 

In a May 2015 decision/remand, the Board denied an increased initial evaluation in excess of 40 percent for fibromyalgia.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in February 2016.  By order dated that same month, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The Board's May 2015 decision/remand additionally remanded the issues of increased initial evaluations for migraines, GERD and hemorrhoids.  

In May 2016, the Board remanded all four claims on appeal for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's May 2016 remand, VA obtained previously outstanding VA treatment records.  These records reflect that the Veteran's medical treatment was co-managed with Great Falls Air Force Base (GFAFB).  This co-management included prescription of pregabalin, used to treat fibromyalgia.  However, a review of the record reflects that it does not contain records from GFAFB.  VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2016).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The previously outstanding VA treatment records also reflect that in March 2016, the medication for the Veteran's migraines, metoprolol, was increased.  This fact reflects that the Veteran's migraines have increased in severity since her most recent VA headache examination in December 2015.  Therefore, due to the passage of time and the evidence of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the Veteran's service-connected migraines.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Pursuant to the February 2016 Joint Motion, the Board's May 2015 remand requested that the AOJ schedule the Veteran for a VA examination of her fibromyalgia.  The examiner was "...specifically requested to address whether the Veteran's fibromyalgia presented such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards."   

Accordingly, the Veteran was provided a Disability Benefits Questionnaire (DBQ) in July 2016.  A review of the DBQ reveals that, despite the clear instructions in the May 2015 remand, it does not provide the requested discussion as to the whether the Veteran's fibromyalgia presented such an exceptional or unusual disability picture.  Thus, the development requested by the Board's May 2015 remand was not fully completed with respect to the Veteran's fibromyalgia.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

In addition, the July 2016 DBQ is internally inconsistent.  The Medical History section relates that the Veteran currently did not work and quit her job in 2014.  It was an administrative position and sitting at the desk without moving actually made the Veteran's symptoms worse so she typically had to move and avoid sitting for too long, but then if she did exercise she had worsening pain in the muscles so she paced herself.  Nevertheless, the DBQ also made the finding that the Veteran's fibromyalgia did not impact her ability to work.  Thus, in the present case additional development must be conducted to address this discrepancy.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding treatment records from all healthcare facilities at GFAFB.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of her service-connected migraines.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the migraines.  The appropriate DBQ should be filled out for this purpose, if possible.

3.  Return copies of all relevant records from the Veteran's eFolders to the examiner who conducted the July 2016 DBQ (or a suitable substitute if this individual is unavailable) for an addendum.  

Following a review of the relevant medical evidence in the eFolders, the medical history and the July 2016 DBQ, the examiner is specifically requested to address whether the Veteran's fibromyalgia presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  

The examiner is requested to provide a rationale for any opinion expressed.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

4.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




